DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 06/06/2022, with respect to Claims 3-7,9-10,13-17 and 19-25 have been fully considered and are persuasive.  The rejection of Claims 3-7,9-10,13-17 and 19-25 has been withdrawn. 

Allowable Subject Matter
Claims 3-7,9-10,13-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 3, 13, and 21 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 3: “the host providing, via a second path that is separate from the storage area network, the identifiers for all of the logical blocks to the storage system that have changed”
Claim 13: “the host that provides, via a second path that is separate from the storage area network, the identifiers for the logical blocks to the storage system that have changed”
Claim 21: “the host providing, via a second path that is separate from the storage area network, identifiers for the logical blocks to the storage system that have changed”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Yoshii et al. (US Patent Application Publication No. US 20210406134 A1) teaches a local area network (LAN)-free and application-consistent backup with data copy offload from backup server to primary storage. Primary storage mounts the secondary storage volume and directly transfers the differential data that updated after the last backup. The example implementations reduce the LAN network load and the load on the backup server and speeding up the backup process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114